 
 
I 
111th CONGRESS
1st Session
H. R. 1592 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2009 
Mr. Bilirakis introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 37, United States Code, to guarantee a pay increase for members of the uniformed services for fiscal years 2011 through 2014 of one-half of one percentage point higher than the Employment Cost Index. 
 
 
1.Guaranteed pay increase for members of the Armed Forces of one-half of one percentage point higher than Employment Cost IndexSection 1009(c)(2) of title 37, United States Code, is amended by striking fiscal years 2004, 2005, and 2006 and inserting fiscal years 2011 through 2014. 
 
